Citation Nr: 0027274	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability prior to February 9, 1994, and a rating 
higher than 40 percent thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1976 to April 1980.  He appealed to the Board of 
Veterans' Appeals (Board) from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In October 1992, the RO denied his claim for 
a rating higher than 10 percent for his service-connected low 
back disability.  He submitted a notice of disagreement in 
December 1992 contesting the decision, and the RO provided 
him a statement of the case in March 1993.  He thereafter 
submitted a substantive appeal in April 1993, wherein he 
requested a hearing at the RO before a local hearing officer.  
The hearing was held in June 1993 and, in September 1993, 
after considering the hearing testimony and the other 
evidence of record, the hearing officer increased the rating 
for the low back disability from 10 to 20 percent, effective 
from February 12, 1992.  The hearing officer denied a rating 
higher than 20 percent.  The RO subsequently indicated this 
in an October 1993 rating decision.  More recently, in June 
1996, the RO increased the rating from 20 to 40 percent, 
effective from February 9, 1994.  However, since the increase 
to 40 percent was not made retroactive to February 12, 1992, 
the effective date of the prior 20 percent rating, and since 
a 40 percent rating is not the maximum possible rating 
available for this disability, and the veteran has not 
indicated that he is satisfied with the 40 percent rating, 
the appeal concerning this claim continues.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  And the issue now on appeal 
concerning this claim is whether he is entitled to a rating 
higher than 20 percent from February 12, 1992, and a rating 
higher than 40 percent after February 9, 1994.

Also in June 1996, the RO denied the veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU).  He submitted a notice of disagreement in July 1996 
contesting the decision, and the RO provided him a 
supplemental statement of the case concerning this claim in 
October 1996.  He thereafter submitted a substantive appeal 
later in October 1996 to "perfect" his appeal of this 
issue.  But he did not request a hearing regarding this 
claim.

In March 1999, the Board remanded this case to the RO for 
further development.  After completing the Board's 
directives, the RO continued to deny the claims and returned 
the case to the Board.


FINDINGS OF FACT

1.  Since February 12, 1992, the veteran's service-connected 
low back disability has been manifested by chronic pain and 
limitation of motion indicative of severe degenerative disc 
disease; he has had recurring attacks with only intermittent 
relief.

2.  The veteran's sole service-connected disability is the 
low back condition, rated as 40 percent disabling, and it 
does not preclude him from securing and maintaining 
substantially gainful employment or otherwise present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Since February 12, 1992, the criteria for a 40 percent 
rating, but not higher, for the low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The requirements for a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reflect the diagnosis and 
treatment of muscle strain with spasm.  They also reflect the 
veteran's complaints of low back pain and pain radiating down 
the right leg.  

A May 1980 VA treatment record shows that the veteran 
complained of and was treated for back pain.  On VA 
examination in September 1980, the examiner diagnosed mild 
and chronic low back strain, associated with constitutional 
sway back.  

By rating action of December 1980, service connection was 
established for chronic low back strain.  The disability was 
rated as 10 percent disabling.  By rating action of August 
1981, an increased evaluation of 20 percent was assigned.  VA 
treatment records dated in 1981 reflect continued treatment 
and complaints of back pain.  A history of low back strain 
was noted on VA examination of December 1981.  Based on the 
findings noted on the routine examination, the rating was 
reduced to 10 percent by a December 1981 rating action.  On a 
routine VA examination of December 1983, the examiner 
diagnosed history of low back pain.  By rating action of 
December 1983, a noncompensable rating of 0 percent was 
assigned.  VA records dated in 1985 show that the veteran 
continued with treatment of low back pain.  By rating action 
of February 1986, the disability was again assigned a 
compensable rating of 10 percent. 

VA records dated in 1986 and 1987 reflect continued 
treatment.  On VA examination of May 1987, the examiner 
reported a diagnosis of chronic low back strain of 
undetermined etiology.  The following was noted on x-ray:  
vertebral alignment within normal limits; minimal central end 
plate compression deformity of the end plates of the 
vertebral body L1 with no significant loss of stature; disc 
spaces maintained except for minimal narrowing at L4-L5 and 
posteriorly at L5-S1; and unremarkable sacroiliac (SI) 
joints.  

A history of low back strain was noted on VA examination of 
February 1988.  Records dated from 1989 to 1994 reflect 
ongoing treatment the veteran received from Dr. James Peedin.  

VA treatment records dated in 1992 show that the veteran was 
diagnosed with degenerative joint disease (arthritis), and he 
was advised against engaging in heavy lifting.  A May 1992 
MRI revealed degenerative disc disease (DDD) of the L5-S1 
level and chronic back sprain.  

Private radiology reports of 1992 also are of record.  And an 
x-ray taken in February 1992 revealed mild to moderate 
narrowing of the L5-S1 disc interspace compatible with 
degenerative disc disease.  A computerized tomography (CT) 
scan performed in February 1992 showed focal central and 
slightly right paracentral protrusion of disc material at the 
L5-S1 level, which the examiner believed may have represented 
a herniated nucleus pulposus (HNP)-but a focal disc bulge 
also could not be excluded.  The examiner commented that the 
findings were consistent with mild to moderate broad based 
disc bulge seen at the L2-3, L3-4 and L4-5 levels.  There was 
no evidence of central, recess foraminal stenosis within the 
lumbar spine.  Also, there was mild bilateral facet 
arthropathy seen at the L4-5 and L5-S1 levels.  A magnetic 
resonance imaging (MRI) study was conducted in March 1992 and 
revealed mild degenerative disc disease at the L3/L4 and 
L4/L5 levels manifested by bulging of disc resulting in mild 
central canal stenosis at the L3/L4 level.  There was 
asymmetric bulging of L5/S1 disc lateralizing slightly toward 
the right with evidence of radial tear through annulus 
fibrosis but without evidence of herniation.  There was 
negligible impingement upon roots or sac, and mild 
degenerative changes about facets.  

Records from Southeastern Orthopedic Clinic, dated in March 
and April 1992, reflect treatment for low back pain-as well 
as for pain radiating down the right leg.  It was concluded 
that the veteran was suffering from degenerative disc disease 
involving multiple levels.  

A VA neurological evaluation was conducted in September 1992, 
and the examiner diagnosed lumbar strain with lumbar root 
irritation on the right.  The examiner also noted that there 
was MRI evidence of degenerative disc disease and a bulging 
disc.  X-rays revealed mild degenerative disc disease at the 
L4-5 interspace, and the examiner noted that there had been 
little change since February 1988.  In diagnosing the 
lumbosacral strain, the examiner also noted that there were 
some radicular symptoms by history, but that focal neurologic 
deficit or dermatomal patterns were not revealed during his 
evaluation of the veteran.  Regarding the MRI, the examiner 
indicated that they are sensitive and that even asymptomatic 
people can have bulging discs, but that the MRI in this 
instance did not reveal a ruptured disc.  There was no 
herniated nucleus pulposus by radiography or examination.  
In an addendum to that evaluation, the examiner noted that 
the veteran's MRI and CT reports had been reviewed and that 
his current back condition was a strain, which was a 
progressive complaint.  There was no definite evidence of a 
herniated disc that actually impinged into the spinal cord on 
x-rays, as well as no definite objective clinical finding of 
this on examination.  

In June 1993, the veteran testified during his hearing at the 
RO that he could not perform any heavy lifting, bending or 
manual labor.  He said that his physicians had advised him 
against lifting more than 40 pounds.  Physical therapy had 
resulted in beneficial results for two to three weeks, and by 
not aggravating the condition with activity.  He had problems 
with back stiffness and pain, but not spasms.  The pain 
affected his ability to sleep at night.  The medications he 
used had not brought about much relief, and they tended to 
make him drowsy and cause dryness in his throat.  He also 
suffered from neck pain, as well as right leg numbness and 
pain.  He had to squat when he tied his shoes and could not 
sit in one area for more than 15 to 20 minutes.  There was 
pressure, weakness and pain on the right side when he sat up.  
He had problems walking around, and wore a back brace most 
times while walking around.  His condition became aggravated 
when he turned his torso too quickly.  He did not play 
sports.  His last job involved security work and was not 
problematic because he worked only on the weekends.  

X-rays were taken in September 1993.  They failed to reveal 
any significant change from the previously reported 
conditions noted in the February 1992 CT report and the March 
1992 MRI report.  

Based on the above clinical findings and hearing testimony, 
the hearing officer determined in September 1993 that a 
higher 20 percent rating was warranted for the low back 
disability, and the increase was reflected in an October 1993 
rating decision of the RO.  The increase became effective as 
of February 12, 1992.

The veteran was scheduled to receive physical therapy (PT) 
for his low back in January and February 1994-for four-to-
five times per week, for a total of two weeks, as part of his 
rehabilitative treatment program for his acute and chronic 
low back pain.  But notations in the records on file indicate 
that he did not show up for his appointments or request that 
any of them be rescheduled.

A lumbar spine series was conducted in February 1994.  There 
was no evidence of degenerative changes.  

In a June 1994 statement, a VA vocational rehabilitation (VR) 
counselor indicated that she had interviewed the veteran by 
telephone to determine whether he was unemployable due to the 
severity of his low back disability-because his lumbar disc 
disease reportedly had been exacerbated by the twisting and 
sitting maneuvers required in his most recent job as a 
machine press operator-or whether he could be re-trained for 
another less strenuous job that permitted intermittent 
walking or sitting to counteract this.  It was indicated that 
his last employer had tried to accommodate him for his 
functional impairment, but that he had to leave that job 
nonetheless due to the physical demands of it and the lack of 
opportunity for more sedentary employment within that 
company.  The veteran said that he was not currently 
employed, but that he had sought help concerning this from 
the North Carolina Division of Vocational Rehabilitation 
Services.  He also said that he did not see himself as being 
able to do much work of any kind, but that he was amenable to 
seeing whether there were some other jobs that he could 
perform successfully.  He further reported that his doctors 
had recommended surgery for his low back, but that he had not 
undergone the procedure because he did not want to risk 
injuring his spine, and that one of his doctors had told him 
not to lift anything weighing 40 pounds or more-although 
this had not actually been documented in writing.  The VA 
vocational rehabilitation counselor encouraged the veteran 
to continue working with the state-operated vocational 
rehabilitation services regarding alternatives for 
employment, while his claim for a higher rating for his low 
back disability was being considered, noting that he 
apparently lost his job as a machine press operator because 
of difficulties with his service-connected problem.

Dr. Dale Caughey examined the veteran in July 1994.  (The 
Board previously remanded this case to the RO to obtain the 
3-page report of that evaluation.)  And the records since 
obtained indicate the veteran had been suffering from 
longstanding herniation of L5-S1, and intermittent 
symptomatology from this.  He reported that his symptoms got 
so bad in February 1994 that he was unable to walk for four 
days.  Dr. Caughey indicated that, when examining the 
veteran, he had almost normal range of motion in his low 
back.  X-rays revealed narrowing of the L5-S1 interspace.  It 
also was noted that the vertebral bodies were well-calcified 
otherwise, with maintenance of their joint spaces.  The 
diagnostic impression was narrowing of L5-S1.

In an October 1994 letter, the veteran's friend reported that 
she had been acquainted with him since August 1993.  She was 
familiar with his ongoing back problems, as well as his 
inability to work due to his disability-even when his 
employer tried to be accommodating.  She also noted that the 
disability caused various social and financial difficulties 
for the veteran.

The report of an October 1994 evaluation at the Southeastern 
Orthopedic Clinic indicates the veteran had been experiencing 
persistent pain in his back since he was seen there two years 
earlier, in 1992.  The veteran indicated that medication he 
was taking helped to control his symptoms (for about 5 hours 
at a time), but that if he became too active he began to 
experience a recurrence of the back pain radiating down into 
his right buttock and thigh.  He also said that he had tried 
to work, but that whenever he got a job he usually 
experienced an increase in the level of his pain and other 
symptoms.  During the objective clinical portion of the 
evaluation, he moved well, had no limp, and had brisk deep 
tendon reflexes at his knees and ankles.  He also had a 
normally functioning extensor hallucis longus, bilaterally, 
and straight leg raising tests were negative, bilaterally.  
The orthopedic examiner indicated the veteran had discogenic 
problems in his lumbar spine; that the episode earlier that 
year, in February 1994, when he reportedly was confined to a 
bed and could not walk for four days may have been due to a 
disc herniation; that disc herniations or disc degenerations 
often cause episodes of pain aggravated by activity; and that 
he may well be unemployable in that no one is going to hire 
him with a history of back pain or, once hired, is going to 
keep him on if he has to spend some time in bed away from 
work with his episodes of back pain.  The orthopedic examiner 
went on to note that the veteran was reluctant to consider 
any type of surgical intervention, and that he probably was 
not a good candidate for surgery at that time, anyway, even 
if willing.  Consequently, the orthopedic examiner 
recommended the veteran continue using his anti-inflammatory 
medication, as long as it was able to control his symptoms, 
and that it was unclear whether the pain that he was 
experiencing in his testicles was related to his low back 
disability.  So the orthopedic examiner advised the veteran 
to consult a urologist concerning this if his testicle pain 
persisted to ensure that nothing untoward was actually 
happening.

Of record is an April 1995 decision of the Social Security 
Administration (SSA) indicating that agency awarded the 
veteran supplemental security income (SSI) primarily as a 
result of the severity of his low back disability.

In his June 1995 application for a TDIU, the veteran reported 
that 1993 was the last year that he worked on a full-time 
basis and was also the year that he became too disabled to 
work.  He indicated that he had worked previously as a 
carpenter laborer for varied hours per week between August 
and December 1992, and as a press operator for 40 hours per 
week from December 1992 to February 1993-with a grand total 
of two weeks lost from work on account of illness.  He said 
that he left his last job due to his low back disability, and 
that he had tried to obtain other employment since as a 
laborer at the carpentry company, although unsuccessfully.  
Regarding his education, he indicated that he completed high 
school and that he had completed other education and training 
at community colleges in light construction from August 1991 
to August 1992 and in automobile mechanics from August 1981 
to August 1982.  He said that he had not received any 
education and training since he became too disabled to work, 
and that he had not been hospitalized within the past 
12 months.

Continued treatment of the low back pain is noted in VA 
treatment records dated in 1995.  A VA examination was 
conducted in August 1995.  The examiner did not find any 
postural abnormalities or fixed deformity, and noted that the 
musculature of the back was normal.  The examiner reported 
that there was 45 degrees forward flexion, 0 degrees backward 
extension, 20 degrees left lateral flexion, 10 degrees right 
lateral flexion, and 25 degrees rotation bilaterally.  There 
was pain on all movements.  Deep tendon reflexes were absent 
bilaterally in the knees.  X-rays revealed narrowing of the 
L4-L5 and L5-S1 disc spaces with vacuum phenomenon.  The 
examiner commented that the findings were consistent with 
degenerative disc disease at L5-S1. 

Records from Black River Health Services show the veteran was 
treated for his low back pain for a period between May and 
December 1995.  VA records also show that, in December 1995, 
he was treated for back pain with right leg pain. 

In January 1996, the veteran's most recent former employer 
submitted a statement indicating that he was employed there 
as a machine press operator from December 20, 1993 to March 
25, 1994; that he worked 10 hours a day for a 40-hour week; 
that he was placed in the safest, least strenuous job in the 
plant, and was able to stand or sit while performing his 
duties; and that a VA doctor had stated they did a more than 
reasonable amount of accommodating the veteran.  The former 
employer went on to note that the veteran resigned on March 
25, 1994, saying "that [the] job just wasn't working for 
him."

A March 1996 x-ray revealed moderate degenerative disc 
disease at L5-S1.

In a June 1996 letter, the veteran's chiropractor, Maurice 
Horton, reported findings from an examination conducted that 
March.  It was noted that the veteran was in moderate pain 
and that there were no apparent deformities.  There was 
palpable tenderness in the L4-L5 and S1 vertebrae on the 
right, and in the L5 and S1 vertebrae on the left.  Muscle 
spasms were palpable at L4-L5 and S1 right, and at L5 and S1 
left.  Deep tendon reflexes, based on a Wexler scare of 1 to 
5, were within normal limits on the left and right for 
biceps, brachioradialis, triceps, patellar, and Achilles.  
Valsalva's test caused low back pain.  The following ranges 
of motion were reported:  60 to 70 degrees of flexion with 
pain and stiffness; 25 degrees of extension with pain and 
stiffness; 30 degrees of lateral flexion, bilaterally, with 
stiffness on the left and with pain and stiffness on the 
right; and 25 degrees of rotation bilaterally with stiffness 
on the left and with pain and stiffness on the right.  
Forward bending "belt" test was positive for lumbosacral 
and sacroiliac.  The double leg raise/Goldwaithe's test was 
positive for lumbosacral and sacroiliac.  Lower extremity 
motor testing, graded on scale of 0 to 5, showed that all 
muscles were of normal strength bilaterally.  Dermatomal 
sensory testing by pinwheel revealed hypesthesia at L4-S1 on 
the right.  Pathological reflexes were normal.  Malingering 
tests were negative.  Ely's and Hibb's tests were positive on 
the right.  The prognosis was that of a slow recovery in the 
distant future and poor at that time.  The need for pain 
control was mentioned.  The radiographic impressions 
included:  degenerative changes throughout the lumbar spine, 
L4/5 right paracentral focal disc herniation, and disc bulges 
at L5/S1 and L3/4.  The chiropractor's impression was that of 
moderate degenerative disc disease at
L5-S1 and no acute abnormalities identified.  The 
chiropractor also reported that, as a result of an accident, 
the veteran suffered from lumbar segmental dysfunction, 
lumbosacral intervertebral disc disease, and sciatica and 
myalgia/fibromyositis.

In a June 1996 RO decision, the rating for the low back 
disability was increased to 40 percent, effective from 
February 9, 1994.

X-rays were taken in June 1997.  The examiner determined that 
they revealed interspace narrowing at the L5-S1 level, and no 
signs of fracture or evidence of a pars interarticularis 
defect.

A VA examination was conducted in August 1997.  The examiner 
compared the
x-rays taken during that evaluation to those taken in August 
1995, and determined that they indicated a narrowing of the 
L4-5 and L5-S1 disc spaces; otherwise, the lumbar spine was 
unremarkable.  The examiner observed that there were no 
postural abnormalities or fixed deformities.  There was some 
muscle spasm to the left of the midline in the upper lumbar 
area.  Forward flexion was to 35 degrees; backwards extension 
was to 10 degrees; lateral flexion was to 20 degrees to the 
left and to 15 degrees to the right; and rotation was to 20 
degrees bilaterally.  All movements produced pain.  
Neurologic deficit was not found, and straight leg raising 
was positive at 80 degrees bilaterally.  The examiner 
diagnosed a low back injury and degenerative disc disease and 
determined that he could not give an opinion as to whether 
the veteran had additional functional impairment due to the 
extent of his pain because this would be pure speculation.

A MRI was conducted in February 2000.  The examiner indicated 
that it showed advanced degenerative disc disease of L5-S1 
with a small central subligamentous disc herniation and 
minimal spinal stenosis of the lateral recess angles.  The S1 
nerve root areas were normal.  The examiner also indicated 
there was a small broad based herniated nucleus pulposus of 
L4-L5 with minimal lateral recess angle stenosis.  On x-ray, 
it was again noted that there was degenerative disc disease 
of L5-S1 without compression fracture development.


II.  Legal Analysis

The Board notes initially that both of the veteran's claims 
are "well-grounded," meaning at least plausible or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when, as here, a veteran alleges that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied following the March 1999 remand 
that all evidence pertinent to the claims has been 
appropriately and fully developed and the "duty to assist" 
satisfied.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.159.  As a result of the remand, the RO was able to obtain 
the 3-page report from Dr. Dale Caughey, and no additional 
records are outstanding.

A.  Increased Rating for the Low Back Disability

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in VA's Schedule for Rating Disabilities-
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But in cases where, as here, the veteran is not 
contesting the propriety of the rating that was initially 
assigned many years ago after granting service connection-
but rather, is requesting a higher rating for an already 
established service-connected disability, his current level 
of functional impairment is of primary concern, and the Board 
does not have to consider whether there have been times since 
filing his claim when his disability has been more severe 
than at others so as to warrant a "staged" rating.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board further notes that, when assessing the severity of 
a musculoskeletal disability that, as here, is at least 
partly rated on the basis of limitation of motion, VA must 
also consider the extent that the veteran may have additional 
functional impairment above and beyond this, such as during 
times when his symptoms are most prevalent ("flare-ups") 
due to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see also 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59.

The veteran's low back pain with degenerative disc disease is 
currently rated as 40 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Code 5293, for intervertebral disc 
syndrome (IDS).  A 20 percent rating is warranted under 
this code if the intervertebral disc syndrome is 
"moderate," manifested by recurring attacks.  A 40 percent 
rating is warranted if the intervertebral disc syndrome is 
"severe," manifested by recurring attacks with intermittent 
relief.  And a 60 percent rating, which is the maximum 
possible rating under this code, is warranted if the 
intervertebral disc syndrome is "pronounced" with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  Id.

Although Diagnostic Code (DC) 5293 is not based on limitation 
of motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under DC 5293 based 
on symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another DC pertaining to limitation of motion.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

As alluded to earlier in this decision, a higher rating of 20 
percent was assigned for the low back disability effective 
February 12, 1992, and an even higher rating of 40 percent 
was assigned effective February 9, 1994.  But upon further 
review of the evidence that is relevant to this case and 
after consideration of the Court's guidelines set forth in 
DeLuca, it is evident that a higher rating of 40 percent also 
was warranted for the period beginning on February 12, 1992, 
and continuing until it was increased to this level on 
February 9, 1994, since the disability picture presented 
during that time best approximated the criteria for such a 
rating.  38 C.F.R. § 4.7.  However, a rating higher than 40 
percent was not shown either then or currently.

It is patently obvious from the medical and other evidence of 
record that the veteran suffers from degenerative disc 
disease manifested by chronic pain and limitation of motion 
and function.  Indeed, numerous medical records on file 
confirm this.  And those records that address the extent of 
his range of motion, in particular, also confirm that he 
experiences painful motion essentially in all directions of 
movement-regardless of whether it be forward flexion, 
backward extension, lateral flexion to the right and left 
sides, or lateral rotation to the right and left sides.  
Therefore, when viewing the overall disability picture, as a 
whole, including the considerations set forth in DeLuca, it 
is apparent that he was entitled to a 40 percent rating as 
early as February 12, 1992 (as opposed to the later date of 
February 9, 1994), because he was experiencing recurring 
attacks even then with only intermittent relief.  See, e.g., 
the 3-page report of the July 1994 evaluation by Dr. Caughey 
indicating the veteran had been experiencing "longstanding" 
herniation of L5-S1, and "intermittent" symptomatology from 
this.  And since the Board is increasing the rating to 40 
percent under Code 5293-and making the increase 
retroactively effective from February 12, 1992-there is no 
additional benefit to be had under Codes 5003, 5010, and 
5292, for the extent of the arthritis and limitation of 
motion, respectively, because a 40 percent rating is the 
highest rating that can be assigned under Code 5292 for 
"severe" limitation of motion of the lumbar segment of the 
spine, which in turn already exceeds the maximum possible 
rating of 20 percent that can be assigned under Codes 5003 
and 5010 for arthritis.  Cf. Johnston v. Brown, 10 Vet. App. 
80 (1997).  Also, despite his contentions to the contrary, 
the veteran has not experienced any other symptoms since 
February 12, 1992, aside from his pain and limitation of 
motion due to his arthritis and disc disease, which are 
sufficient to warrant a 60 percent rating under any other 
potentially applicable diagnostic code, including Code 5293, 
so that aspect of his claim unfortunately must be denied.

The reports of the June 1996 and more recent VA examination 
in August 1997 indicate the veteran experiences muscle 
spasms-which is one of the criteria for a 60 percent rating 
under Code 5293.  However, he does not have sufficient 
neurological impairment in his low back and lower extremities 
to otherwise support a rating increase to this level.  Of 
note, although the VA physician who examined him in September 
1992 referred to lumbar root irritation and pain radiating 
down into the right leg, and even though there were some 
radicular symptoms "by history," the examiner was unable to 
actually confirm this during the objective clinical portion 
of the evaluation since the focal neurologic deficit and 
dermatomal patterns that would typically be indicative of 
this were not revealed.  Also, the examiner noted that there 
was no definite evidence of a herniated disc that was 
actually impinging on the spinal cord on x-rays, and no 
definite objective clinical finding of this on physical 
examination either.  The same was true during the MRI studies 
conducted that same year, in March 1992, when the examiner 
indicated there was "negligible" impingement upon the nerve 
roots or sac, and only "mild" degenerative changes about 
the facets.  Furthermore, a neurological deficit was not 
found during the most recent VA examination in August 1997, 
and the report of the even more recent MRI study in February 
2000 indicates the disc disease, while advanced and 
degenerative, is still only manifested by a "small" central 
subligamentous disc herniation and only "minimal" spinal 
stenosis of the lateral recess angles.  Moreover, the S1 
nerve root areas were described as "normal."  Therefore, 
overall, the criteria for a 60 percent rating have not been 
met, and there is not a question as to which evaluation (40 
versus 60 percent) should apply.  38 C.F.R. § 4.7.

The Board also has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, 
irrespective of whether they have been expressly raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  And after a careful review of the criteria 
of these codes in comparison to the clinical findings that 
have been noted in the medical evidence of record, the Board 
finds there is no other basis for assigning a rating higher 
than 40 percent for the low back disability-either prior or 
subsequent to February 9, 1994.

Although the veteran experiences painful and limited motion 
in his low back, this is not comparable or tantamount to a 
finding of "ankylosis" because this requires complete 
fixation and total immobility of the joint of the spine in 
either a favorable or unfavorable angle.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  Consequently, he cannot receive a 
higher rating under Codes 5286 or 5289.  Similarly, the 
evidence does not show that he sustained a fractured vertebra 
or has residuals thereof (e.g., cord involvement, nerve 
paralysis, braces, etc.), so he cannot receive a higher 
rating under Code 5285.

In sum, the evidence supports the veteran's claim to the 
extent that a 40 percent rating was warranted as of February 
12, 1992-as opposed to the later date initially assigned by 
the RO of February 9, 1994.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  However, the evidence, 
including his hearing testimony and the other lay statements 
that were submitted by others on his behalf, is insufficient 
to show that he is or was entitled to a rating higher than 40 
percent-either currently or at any time in the past.  
Therefore, since the preponderance of the evidence is against 
the claim in this latter respect, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990)..

B.  TDIU

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because of 
the severity of his service-connected low back disability.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

Even after increasing the rating for the veteran's low back 
disability to 40 percent, effective from February 12, 1992, 
he still does not meet the minimum percentage requirements of 
section 4.16(a) for a TDIU because his service-connected 
disability, which is the only one that he has, is not rated 
as at least 60 percent disabling.  But as alluded to above, 
this is not an absolute bar to receiving a TDIU if there is 
other probative evidence indicating that his service-
connected disability renders him unemployable.  However, 
there is no such evidence in this instance, so his claim must 
be denied.

The VA vocational rehabilitation counselor and the private 
orthopedic physician at the Southeastern Orthopedic Clinic 
both indicated in their June and October 1994 statements that 
the veteran had experienced significant difficulty in 
maintaining employment and that he was possibly unemployable 
due to the severity of his low back disability.  But both 
also went on to acknowledge that this was only true in the 
event that an employer would not be willing to make certain 
accommodations for his functional impairment-such as by 
allowing him to sit, stand, etc., whenever he needs to.  And 
other records on file show that his most recent employer, 
Leslie Locke, Inc., where he worked as a machine press 
operator from December 1993 to March 1994, was in fact 
willing to make such accommodations and indeed had actually 
done this prior to him resigning-on his own initiative-
stating "that [the] job just wasn't working for him."  He 
tendered his resignation despite being given the least 
strenuous job in the plant, and although he alleges that he 
had no other choice but to resign because he needed even a 
more sedentary position than the one he was given, which was 
not available within that company, this may not necessarily 
be true of other companies that may also be able to use his 
skills and experience.  A mere inconvenience in having to 
work a job, even if due to intermittent pain, is not 
equivalent to a total inability to work-which is required 
for a TDIU.

Even the veteran, himself, has not completely ruled out the 
possibility of somehow returning to work-albeit probably in 
a different position than he has held in the past.  He told 
the VA vocational rehabilitation counselor that he was 
"amenable" to this during his June 1994 interview, and she 
encouraged him to continue pursuing alternative means of 
employment through his state-operated vocational 
rehabilitation service.  If she had not believed that he 
could work, it seems only logical that she would not have 
made that recommendation because it would have been futile 
and not amounted to anything.  So the fact that she did at 
least in turn suggest that the veteran is not unemployable, 
just currently unemployed.  And the veteran also indicated 
more recently in December 1995, while being examined in a VA 
outpatient clinic, that he was not willing to undergo surgery 
on his low back "until [he] gets to where he can't work."  
This, too, by his own acknowledgment, suggest that he is 
capable of working, and he made that statement long after the 
private orthopedic physician had earlier indicated in October 
1994 that the veteran may well be unemployable-but again, 
only if his employer is not willing to make accommodations 
for him, which is not shown to actually be the case here.

Although the SSA awarded the veteran SSI benefits for his low 
back disability, the decision of that agency, while probative 
evidence in support of the claim for a TDIU, is not 
altogether dispositive of this issue because the SSA's 
decision is not controlling on VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Also, the SSA indicated 
in its decision that the determination was not permanent-but 
rather, subject to further review in 18 months since the 
veteran is relatively young, has a high school education 
(with other relevant education and training that he 
indicated, himself, in his June 1995 application for a TDIU), 
and since the possibility still exists that the condition of 
his low back will improve in time.  However, the Board also 
is mindful that at least one of his doctors does not believe 
that surgery is currently a viable option for treatment but, 
nonetheless, on the other hand, the veteran has not 
completely availed himself to all of the other means of less 
invasive, conservative treatment either-namely, the physical 
therapy that was prescribed by his doctors in January and 
February 1994.

The veteran also is not otherwise shown to be entitled to a 
TDIU on an
extra-schedular basis.  For the reasons discussed above, his 
low back disability has not caused marked interference with 
his employment (i.e., beyond that contemplated in the 
assigned rating), or necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  The vast 
majority of the treatment that he has received for his low 
back has been on an outpatient basis, as opposed to while 
hospitalized, even after he reportedly was confined to a bed 
and could not walk for four days in February 1994.  
Consequently, in the absence of evidence of the factors 
required for special consideration of an extra-schedular 
rating, the Board is not required to remand this claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher rating of 40 percent is granted for the low back 
disability effective February 12, 1992, subject to the laws 
and regulations governing the payment of VA monetary 
benefits; a rating higher than 40 percent is denied.

The claim for a TDIU is denied.



		
	Keith W. Allen
	Acting Veterans Law Judge
Board of Veterans' Appeals



 

